IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TYRONE FITZGERALD,                        : No. 86 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondent             :
                                          :
MARK GARMAN, SUPERINTENDENT,              :
                                          :
                   Respondent             :
                                          :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.